MEMORANDUM **
Elmer Cotton appeals pro se from the district court’s sua sponte dismissal pursuant to Fed.R.Civ.P. 4(m) of his 42 U.S.C. § 1983 action alleging due process violations in connection with the City of Las Vegas’s demolition of apartments on land co-owned by Cotton. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Townsel v. Contra Costa County, Cal., 820 F.2d 319, 320 (9th Cir.1987), and we affirm.
The district court did not abuse its discretion in dismissing the action without prejudice because Cotton failed properly to serve the City of Las Vegas within the 120-day period and did not show good cause for his failure when the district court provided him notice and opportunity to do so. See Fed.R.Civ.P. 4(m); see also Fed. R.CivJP. 4(j)(2) (setting forth method of service on local governments); Nev. R. Civ. P. 4(d)(5) (same).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.